Title: C. W. F. Dumas to the Commissioners, 18 August 1778
From: Dumas, Charles William Frederic
To: First Joint Commission at Paris,Adams, John


      
       Messieurs
       La haie 18e. Août 1778
      
      Depuis mes dernieres, il ne s’est rien passé ici qui valût la peine de vous l’écrire. Cela ne veut pas dire cependant, que je n’aie tous les jours quelque occasion d’agir pour le bien général, et par conséquent de fréquenter tous les jours l’hôtel de F——, de recevoir des intelligences et des Lettres, et d’en dormer des Extraits, qui passent quelque fois au Cabinet, mais le plus souvent, et même régulierement, dans certains Ports: et en servant ainsi le grand Allié de l’Union, je suis persuadé de la servir ellemême: Mais le détail de toutes ces choses, infini en lui-même, vous seroit inutile et ennuyant; outre qu’il est de nature à ne pas devoir être exposé, sans nécessité, au sort d’une Lettre. Le Chevalier votre ami la sait en partie. J’ai bien reçu de sa part, par les mains de M. l’Ambassadeur la Gazette d’Yorktown que Mr. Franklin m’a fait la faveur de lui envoyer pour moi; et la Gazette de Leide de ce jour en est toute remplie. Voici, Messieurs, copie de la Lettre que j’écrivis hier à Mr. Van Berkel Pensionnaire d’Amsterdam, notre bon ami. Je viens de la montrer au g——F——, qui en est fort content.
      Le vaisseau de mes amis, dont j’ai eu l’honneur de vous parler il y a quelque temps, est parti. Je l’ai chargé d’un paquet pour le Congrès, et d’une Lettre de recommandation pour l’Officier commandant du Port où il abordera. Si son voyage est heureux, cela encouragera beaucoup de gens à l’imiter, et à répandre l’abondance, et par conséquent le bon marché des merchandises en Amérique.
      
       J’ai l’honneur d’être avec le plus respectueux dévouement, Messieurs, Votre très humble & très obéissant serviteur
       Dumas
      
      
       J’envoie demain un autre paquet en Amérique, par la voie préscrite anterieurement.
      
     